Citation Nr: 0211049	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-20 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for emphysema/chronic 
obstructive pulmonary disease (COPD) due to nicotine 
dependence which arose from tobacco use during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from June 1957 to October 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Oakland, California Regional Office 
(RO).  That decision denied service connection for 
emphysema/COPD due to tobacco use in service.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran developed nicotine addiction in service.

3.  There is competent medical evidence establishing that the 
diagnosis of emphysema cannot be disassociated from the use 
of tobacco and nicotine addiction which developed in service.


CONCLUSIONS OF LAW

1.  Nicotine addiction was incurred in service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (2001).

2.  Emphysema was incurred as the result of a service-
connected disability.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, private treatment records from December 
1997, a Tobacco Use Questionnaire dated March 1998, VA 
examination reports dated June 1998, and private treatment 
notes from 1999.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records do not contain any references to 
complaints or treatment for any pulmonary problems.  Chest x-
rays taken at the veteran's June 1957 entrance examination 
and his October 1960 separation examination were negative.

The veteran filed his claim for service connection for 
smoking in January 1998.  In his claim he indicated that he 
was diagnosed with emphysema.  He felt his emphysema was 
caused by smoking, which he stated he did not do until he 
entered service.

Private treatment records from a December 1997 
hospitalization indicated that the veteran was initially seen 
complaining of left chest discomfort.  He was diagnosed with 
a left pneumothorax, COPD with bullous emphysema, pneumonitis 
and haemophilus, and influenza and pneumococcus, i.e. 
Streptococcal pneumoniae.  An x-ray report dated later in 
December 1997, after the veteran was treated, indicated that 
he was diagnosed with severe bullous emphysema without 
recurrent pneumothorax identified.

In his Tobacco Use Questionnaire, dated March 1998, the 
veteran indicated that he began smoking in June 1957.  The 
medical certificate attached to the questionnaire indicated 
that the veteran's noted diagnosis was due to a combination 
of in-service and post-service exposure due to nicotine 
dependence.  The physician who signed the medical certificate 
indicated that this portion of the form had been filled out 
by the veteran prior to the physician's signature.

A VA respiratory examination was conducted in December 1998.  
The veteran reported that he began smoking in service and 
quit two months before this examination.  The VA examiner 
diagnosed the veteran with chronic bronchitis and emphysema.  
The examiner reviewed the claims file.  He indicated his 
opinion that the veteran's nicotine dependence occurred while 
he was in service.  He stated that there seemed to be a 
causal relationship between the veteran's pulmonary problems 
and his nicotine dependence.

A VA mental disorder examination was conducted in December 
1998.  The veteran reported that he had quit smoking two 
months before.  The examiner indicated that the veteran met 
the criteria for substance dependence.  In addition, the 
examiner noted that it was likely that he developed nicotine 
dependence while he was in military service.  Finally, the 
examiner indicated that it was likely that there was a causal 
relationship between the nicotine dependence and the 
veteran's current medical illness of emphysema.

Private treatment notes from July and August 1999 indicate 
that the veteran sought treatment for complaints of shortness 
of breath with recurrent pneumothorax.  The veteran was 
treated and diagnosed with bullous emphysema and recurrent 
pneumothoraces.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

For claims filed prior to June 9, 1998, service connection 
for a tobacco-related disability can be established in two 
basic ways: direct service connection or secondary service 
connection.  See VAOPGPREC 19-97 (May 13, 1997).

Direct service connection may be established if the evidence 
shows injury or disease resulting from tobacco use in 
service.  VAOPGCPREC 2-93 (January 13, 1993).  The General 
Counsel has issued a clarification of this opinion in June 
1993 and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that it must be demonstrated that 
the disability resulted from use of tobacco during service, 
and the possible effect of smoking before or after service 
must be taken into consideration.  VAOPGCPREC 2-93 (June 
1993) (explanation of VAOPGCPREC 2-93 dated January 1993).

With regard to the issue of secondary service connection, the 
VA General Counsel found that a determination as to whether 
secondary service connection should be established depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing the veteran's benefits; 
(2) whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97 
(May 13, 1997).

VA General Counsel, in its precedential opinion, clarified 
when service connection may be granted if the disability is 
secondary to nicotine dependence, which arose from a 
veteran's tobacco use during service.  Secondary service 
connection may be established pursuant to 38 C.F.R. 
§ 3.310(a) by (1) providing competent evidence of nicotine 
dependence during service; and (2) establishing that such 
nicotine dependence was the proximate cause of disability 
resulting from the use of tobacco products by the veteran.  
In a May 1997 memorandum, the VA Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  Moreover, the determination as 
to whether a veteran is dependent on nicotine is a medical 
question.  See VAOPGCPREC 19-97.

The Board recognizes that, in July 1998, the President of the 
United States signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" into law as Public Law 
No. 105-206.  In pertinent part, this law prohibits service 
connection of death and disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
112 Stat. 685, 865-66 (1998) (to be codified as 38 U.S.C.A. 
§ 1103).  However, this new section applies only to claims 
filed after June 9, 1998.  As the veteran filed his claim in 
January 1998, the statutory change will not affect the 
disposition of this appeal.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for emphysema due to nicotine dependence which 
arose from tobacco use in service.  In this case, the veteran 
has asserted that he began smoking cigarettes and developed 
an addiction to nicotine while in the military, and that 
addiction led to his current pulmonary problems.  The veteran 
served on active duty from June 1957 to October 1960.  He 
stated that he began smoking cigarettes in June 1957.  There 
is no competent evidence of record to rebut the veteran's 
assertions.  Moreover, there is no one more competent than 
the veteran to establish when he actually began to smoke 
cigarettes.  Accordingly, it is found as a fact that the 
veteran did begin to use tobacco during active service.

The veteran has submitted competent medical evidence that he 
became nicotine dependent during his period of active 
service.  The June 1998 VA respiratory examination report 
stated that the veteran's nicotine dependence began in 
service.  Furthermore, this examiner indicated that there 
seemed to be a causal relationship between the veteran's 
pulmonary problems and the veteran's nicotine dependence.  
The June 1998 VA mental disorder examination report concurred 
with these statements.  Therefore, the record contains 
medical evidence that the veteran acquired a dependence on 
nicotine in service, and that this dependence may be 
considered the proximate cause of his emphysema/COPD.  See 
VAOPGCPREC 19-97 (May13, 1997).  The record contains no 
evidence to rebut the favorable VA examination reports and 
the statements made by the veteran.  Accordingly, the Board 
finds that a grant of service connection for nicotine 
dependence and for emphysema, as secondary to nicotine 
dependence, is warranted.


ORDER

Service connection for nicotine dependence and emphysema 
secondary to nicotine dependence is granted.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

